On Motion roe a Beheaeing.
Just before the close of the March term, 1907, of this court, which by operation of law must end, at the latest, on the Saturday before the beginning of the October term, counsel for defendant in error in the Court of Appeals applied for a reopening of the decision made by us and a further hearing, on the ground that i£ the Court of Appeals should decide that there was error at all in the rejection of the amendment offered, yet, comparing it with the original petition of the plaintiff and the amendment allowed, after the parts stricken on demurrer were eliminated, no injury could have resulted to the plaintiff, because there was enough in his pleading to raise all the questions which he could legitimately make with the aid of the amendment. We must decline the motion. No such question as this was made by the questions certified to us by the Court of Appeals, as we construe them. The merits of the case were not before us. We only passed upon the questions presented. We can not reopen the case for argument on a point thus'suggested.
It was further asked that counsel have leave to have additional record sent to this court to indicate that the evidence submitted! on the trial and the charge of the court would throw light on the question of whether any injury was done to the plaintiff. There are several reasons why we can not grant this request; among them being what has just been said; and that the ease was carried from the trial court to the Court of Appeals, not to this court, and! comes here on questions certified and the record sent from that court; and also that, on inquiry, counsel frankly admitted that neither the evidence nor the charge had ever been written out or filed and become a part of the record, and therefore the suggestion was not to have an existing record sent up, but to add to the record now on file in the trial court, and have the addition transmitted.